      Case 2:18-cv-02013-JCM-GWF Document 56 Filed 05/14/19 Page 1 of 3


 1   JOSEPH A. LIEBMAN
     Nevada Bar No. 10125
 2   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 3   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 4   Facsimile: 702.562.8821
     jliebman@baileykennedy.com
 5
     MICHAEL M. LATER
 6   Nevada Bar No. 7416
     THE LAW OFFICE OF MICHAEL M. LATER
 7   8890 Spanish Ridge Avenue
     Las Vegas, Nevada 89148-1302
 8   Telephone: 702.685.4400
     Facsimile: 702.629.7783
 9   michael@mlaterlaw.com

10   Attorneys for Defendants
     Philippe Ziade, Jude Nassar, Appleton
11   Properties, LLC, Z Leb Group, LLC,
     Progressive Construction, Inc., Growth
12   Development, LLC, Vibrant Realty, LLC,
     AJ Properties International, LLC, AJ Properties
13   International Series 2, LLC, Growth Holdings,
     LLC, Growth Luxury Homes, LLC, and
14   Growth Luxury Realty, LLC

15                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
16

17   Nikkei Global Inc., a California corporation,        Case No. 2:18-cv-02013-JCM-GWF

18                                 Plaintiff,            STIPULATION AND ORDER TO
                                                         EXTEND DEADLINE FOR
19                  vs.                                  DEFENDANTS PHILIPPE ZIADE, JUDE
                                                         NASSAR, APPLETON PROPERTIES,
20   Co-Partner Consortium (“Partner-CO”), a             LLC, Z LEB GROUP, LLC,
     Nevada general partnership associated in fact       PROGRESSIVE CONSTRUCTION, INC.,
21   and as an enterprise per 18 USCA § 1961(3);         GROWTH DEVELOPMENT, LLC,
     Mr. Phillip Ziade, Nevada resident and co-          VIBRANT REALTY, LLC, AJ
22   partner; Mr. Jude E. Nassar, an individual          PROPERTIES INTERNATIONAL, LLC,
     resident of Clark County, Nevada; Appleton          AJ PROPERTIES INTERNATIONAL
23   Properties, LLC, a Nevada limited liability         SERIES 2, LLC, GROWTH HOLDINGS,
     company; Z Leb Group, LLC, a Nevada limited         LLC, GROWTH LUXURY HOMES, LLC,
24   liability company; Progressive Construction,        AND GROWTH LUXURY REALTY,
     Inc. a/k/a Growth Construction, a Nevada            LLC’S TO FILE REPLY IN SUPPORT
25   corporation; Growth Development, LLC a/k/a          OF THEIR MOTION TO DISMISS
     Growth Construction, a Nevada limited liability     FIRST AMENDED COMPLAINT [ECF
26   company, Vibrant Realty, LLC, a Nevada              NO. 44]
     limited liability company; AJ Properties
27   International, LLC, a/k/a AJ1, a Nevada limited     (Second Request)
     liability company; AJ Properties International
28   Series 2 LLC, a/k/a AJ2, a Nevada limited

                                                 Page 1 of 3
       Case 2:18-cv-02013-JCM-GWF Document 56 Filed 05/14/19 Page 2 of 3


 1   liability company; Growth Holdings, a Nevada
     corporation; Growth Luxury Homes, LLC, a/k/a
 2   GLH, a Nevada limited liability company;
     Growth Luxury Realty, LLC, a/k/a GLR, a
 3   Nevada limited liability company; Mr. Yoshimi
     Hirooka, a resident of Japan or Singapore, doing
 4   business in Nevada; Mr. Yoshihiro Hirooka, a
     resident of Japan or Singapore doing business in
 5   Nevada; Hirooka Family Office, Ltd., a foreign
     organization doing business in Nevada,
 6
                                    Defendants.
 7

 8          Plaintiff Nikkei Global Inc. (“Nikkei”), and Defendants Philippe Ziade, Jude Nassar,

 9   Appleton Properties, LLC, Z Leb Group, LLC, Progressive Construction, Inc., Growth

10   Development, LLC, Vibrant Realty, LLC, AJ Properties International, LLC, AJ Properties

11   International Series 2, LLC, Growth Holdings, LLC, Growth Luxury Homes, LLC, and Growth

12   Luxury Realty, LLC (collectively, “Growth”), by and through their respective counsel, stipulate and

13   agree as follows:

14          1.      On October 18, 2018, Nikkei filed its Complaint [ECF No. 1] (the “Complaint”);

15          2.      On November 19, 2018, Growth accepted service of the Complaint.

16          3.      On January 4, 2019, Growth filed their Motion to Dismiss [ECF No. 23] and served

17   Nikkei with the same.

18          4.      On January 25, 2019, Nikkei filed a First Amended Complaint [ECF 39], which is

19   permitted one time as a matter of course. See Fed. R. Civ. P. 15(a)(1)(B).

20          5.      Due to the filing of the First Amended Complaint, Growth and Nikkei previously

21   agreed, and the Court ordered, a withdrawal of the pending Motion to Dismiss because it had been

22   mooted, in part, by Nikkei’s filing of the First Amended Complaint [ECF 40].

23          6.      On March 15, 2019, Growth filed their Motion to Dismiss First Amended Complaint

24   and served Nikkei with the same [ECF 44].

25          7.      Because of scheduling conflicts and other litigation commitments, Nikkei requested

26   that its date for response to Growth’s Motion to Dismiss First Amended Complaint be extended from

27   March 29, 2019 through and including April 19, 2019. Counsel for Growth agreed to this extension.

28          8.      On April 19, 2019, Nikkei filed its Opposition to Growth’s Motion to Dismiss First

                                                  Page 2 of 3
       Case 2:18-cv-02013-JCM-GWF Document 56 Filed 05/14/19 Page 3 of 3


 1   Amended Complaint (Oral Argument Requested) [ECF 47].
 2          9.      Because of an upcoming trial for counsel of Growth, they requested that any Reply in
 3   Support of the Motion to Dismiss First Amended Complaint be filed on or before May 15, 2019.
 4   Counsel for Nikkei did not oppose this extension request, and the stipulation was granted [ECF 45].
 5          10.     Due to the scheduling issues and briefing deadlines in other matters, counsel for
 6   Growth has requested that the date for their Reply in Support of the Motion to Dismiss First
 7   Amended Complaint be extended from May 15, 2019 through and including May 20, 2019. Counsel
 8   for Nikkei has graciously agreed to this extension.
 9          11.     This is the second stipulation to extend the deadline to file a Reply in support of the
10   Growth’s Motion to Dismiss First Amended Complaint. This stipulation is made in good faith and
11   not to delay the proceedings.
12          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13    DATED this 13th day of May, 2019.                    DATED this 13th day of May, 2019.
14    DREITZER LAW                                         BAILEYKENNEDY
15
      By:___ /s/ Richard Dreitzer___________               By:____/s/ Joseph A. Liebman_______
16          RICHARD DREITZER                                     JOSEPH A. LIEBMAN
            601 S. Tenth St., Suite 202C                         8984 Spanish Ridge Avenue
17          Las Vegas, NV 89101                                  Las Vegas, NV 89148
18    Attorneys for Plaintiff Nikkei Global Inc.           Attorneys for Growth
19

20

21          IT IS SO ORDERED.
22

23

24                                                 UNITED STATES DISTRICT JUDGE
25                                                            May 15, 2019
                                                   DATED:
26

27

28

                                                   Page 3 of 3
